Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/859,828 filed on April 27, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-36 are currently pending.
	A telephone interview with applicant’s legal counsel, Terrence Edwards, was conducted on September 10, 2021 during which the examiner explained that the inventions of claims 1-36 are subject to restriction requirements because the claims:
a) are comprised of groups where each group is directed to an independent and distinct invention; and
b) fall into at least 15 different classification groups, each requiring separate and independent search for prior art which would impose an undue burden on the examiner.
As a result of the interview, Mr. Edwards elected Group I claims comprising of claim 1-2, 7, 9, 16-21 and 32-36 without traverse. The examination of the Group I claims on merit appears below. 

Claim Objections
Claim 7 is objected to because of the following informalities:
Line 5 of the claim involves a typographical error – “pules” will be read as “pulses”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“emitter module” in claims 2 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
However, a reference to specification, published as US 2020/0397261 A1, clearly identifies a structure for emitter module [see FIG. 1, par. 68]. Accordingly, said limitations will be interpreted accordingly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17, in combination, of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/663,259 in view of Geng, US 2016/0128553 A1 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between the combination of claims 1 and 17 of the instant application and claim 1 of application ‘259, in combination with Geng, Bendall and Carver, would have been obvious to a person of ordinary skill in the art, as argued in the rejection of claims 1 and 17 of the instant application that appears in the following. This is demonstrated in the following table that shows conflicting claims side by side.

Application 16/859,828

Claim 1.  A system comprising: an emitter for emitting pulses of electromagnetic radiation; an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and a controller in electronic communication with the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern.

Claim 17. The system of claim 16, wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

Application 16/663,259

Claim 1.  A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and a controller comprising a processor in electrical communication with the image sensor and the emitter; wherein the controller synchronizes timing of the pulses of electromagnetic radiation during a blanking period of the image sensor; and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.


	This is a provisional nonstatutory double patenting rejection because the copending application has not yet been patented.


Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between the combination of claims 1 and 17 of the instant application and claim 1 of application ‘824, in combination with Geng, Bendall and Carver, would have been obvious to a person of ordinary skill in the art, as argued in the rejection of claims 1 and 17 of the instant application that appears in the following. This is demonstrated in the following table that shows conflicting claims side by side.

Application 16/859,828

Claim 1.  A system comprising: an emitter for emitting pulses of electromagnetic radiation; an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and a controller in electronic communication with the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern.

Claim 17. The system of claim 16, wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

Application 16/673,824

Claim 1.  A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the pixel array comprises active pixels and optical black pixels; a black clamp providing offset control for data generated by the pixel array; and a controller comprising a processor in electrical communication with the image sensor and the emitter; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 770 nm to about 790 nm.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Geng, US 2016/0128553 A1 (hereinafter “Geng”) in view of Bendall et al., US 2009/0225321 A1 (hereinafter “Bendall).
With respect to claim 1, Geng discloses a system [abstract] comprising: an emitter [par. 36] for emitting pulses of electromagnetic radiation [par. 36]; an endoscope [par. 36] comprising an image sensor [par. 36], wherein the image sensor comprises a pixel array [par. 36] for sensing reflected electromagnetic radiation [par. 36]; a waveguide [par. 46 – ref. to optical fiber] for communicating the pulses of electromagnetic radiation from the emitter to the endoscope [par. 46]; and a controller in electronic communication with the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern [FIGS. 3-4, pars. 41-43 – ref. to active structured light illumination used for 3D surface imaging]. While Geng uses a controller [par. 55], said controller is used to control the position and orientation of the intra-peritoneal endoscope 100 [see FIGS. 1 or 3] and while such control requires communication with both the sensor and the emitter, Geng does not explicitly disclose a direct communication linking the controller with both the emitter and the sensor. However, Bendall discloses a controller 
With respect to claim 2, Geng in view of Bendall, disclose all the limitations of claim 1. Furthermore, Bendall discloses wherein the emitter comprises a plurality of emitters disposed within an emitter module [par. 31 – emitter module 37]; the image sensor is located a distal end of a lumen of the endoscope [FIG. 1, imager 12, par. 27]; and the waveguide communicates the pulses of electromagnetic radiation from the emitter module to the distal end of the lumen of the endoscope. [FIG. 1, par. 34 – ref. to probe fiber bundle 25]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, Geng in view of Bendall, disclose all the limitations of claim 1 and further discloses wherein the emitter comprises a plurality of emitters in an emitter module [par. 36 – ref. to laser emitter diodes]; the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope [par. 46 – optical fiber where single-mode optical fiber is comprised of a single fiber]; the single optical fiber receives the pul[s]es of electromagnetic radiation at the emitter module [par. 46]; and the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen [par. 46].
With respect to claim 9, Geng in view of Bendall, disclose all the limitations of claim 1. Furthermore, Bendall discloses the waveguide comprises an optical fiber .

Claims 16-17 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Bendall, as applied to claim 1, and further in view of Carver et al., US 2015/0051497 A1 (hereinafter “Carver”).
With respect to claim 16, Geng in view of Bendall, disclose all the limitations of claim 1. But Geng and Bendall, alone or in combination, do not explicitly disclose wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide 
With respect to claim 17, Geng and Bendall, in view of Carver, disclose all of the limitations in claim 16. Furthermore, Carver discloses wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm [pars. 25, claim 9 – noting that infrared range of electromagnetic spectrum covers a range of frequencies from 400 THz down to 300 GHz corresponding to range of wavelengths from 700 nm to 1 mm (or 1,000,000 nm). Therefore, it would have been obvious to a person of ordinary skill in the 
With respect to claim 18, Geng and Bendall, in view of Carver, disclose all of the limitations in claim 17. Furthermore, Carver discloses wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm [pars. 25, claim 9 – noting that infrared range of electromagnetic spectrum covers a range of frequencies from 400 THz down to 300 GHz corresponding to range of wavelengths from 700 nm to 1 mm (or 1,000,000 nm)]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 16.
With respect to claim 32, Geng in view of Bendall disclose all of the limitations in claim 1. Furthermore, Carver discloses wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission [abstract – ref. to multispectral imaging] that results in a hyperspectral exposure frame created by the image sensor [par. 28], and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame [pars. 28, 46]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 16.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Bendall, as applied to claim 1, and further in view of Liang et al., US 2021/0109340 A1 (hereinafter “Liang”).
With respect to claim 21, Geng in view of Bendall, disclose all the limitations of claim 1. But Geng and Bendall, alone or in combination, do not explicitly disclose wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. However, Liang discloses wherein the controller is configured to synchronize .

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 18-20 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 18, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
“wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.”
Claims 19-20 depend, respectively from claims 18-19 and are, therefore objected to for the same reasons stated in the above.
With respect to claim 34, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
“wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding hyperspectral system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.”
Claims 35-36 depend, respectively, from claims 33-34 and are, therefore objected to for the same reasons stated in the above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Bendall et al., US 2015/0317816 A1, discloses method and system for detecting known measureable object features.
Bendall et al., US 2014/0333778 A1, discloses automated borescope measurement test.
Feldkhun et al., US 8,531,650 B2, discloses multiple channel locating.
Bendall et al., US 2011/0205552 A1, discloses fringe projection system for a probe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485